Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 05/19/2021 with claim 1-13; 21-27 are pending in the Application   
	Upon review and examination, generic claim 1 is deemed allowable, therefore, withdrawn claim 3 that depends on and has all the limitations of the allowable generic claim 1 is rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 1-13, 21-27 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-6:
 None of the references of record teaches or suggests the claimed METHOD 
having the limitations/steps:
--“forming a. sidewall spacer in an opening in the dielectric layer,
wherein the opening exposes a portion of the conductive layer;
forming a bottom electrode layer over the conductive layer and the sidewall spacer;
forming a phase change material layer over the bottom electrode layer; and
forming a top electrode layer over the phase change material layer. “--.
In combination with all other limitations /steps as recited in claim 1.

II/ Group II: Claims 7-13:
 None of the references of record teaches or suggests the claimed METHOD 
having the limitations/steps:
--“forming a first opening in the first dielectric layer exposing the first conductive layer; filling the first opening with a second dielectric layer;
  forming a. second opening in the second dielectric layer exposing the first conductive layer,
wherein a width of second opening is less than a width of the first opening; forming a second conductive layer in the second opening; forming a phase change material layer over the second conductive layer; forming a selector layer over the phase change material layer; and forming a third conductive layer over the selector layer. “--.
In combination with all other limitations /steps as recited in claim 7.
III/ Group III: Claims 21-27:
 None of the references of record teaches or suggests the claimed METHOD
having the limitations/steps:
--“forming a sidewall spacer in the opening of the dielectric layer;
forming a bottom electrode layer over the conductive layer and the sidewall spacer;
forming a phase change material layer over the bottom electrode, and over an upper surface of the sidewall spacer and the dielectric layer;
forming a selector layer over the phase change material layer, wherein the selector layer is spaced-apart from the sidewall spacer, and the phase-change material layer is between the selector layer and the sidewall spacer, and 

In combination with all other limitations /steps as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

                /THINH T NGUYEN/                Primary Examiner, Art Unit 2897